Campbell, C. J..
Plaintiff and his brother, Alfred House, sons of defendant, being entitled to legacies from their grandmother’s'estate in England, had made arrangements to have their money remitted to them severally by drafts. About the time these were to arrive from England, they went to the office of William N. Brown, of Mt. Pleasant, and employed him to draw a power of attorney to defendant to indorse the drafts and receive the money, which he did.
Plaintiff sued his father for the sum remitted in his favor, and in the court below recovered the full amount. Alfred swore that before they went to have the paper prepared they had concluded to give the money to defendant, and that while in Mr. Brown’s office they had a conversation in his presence in which plaintiff said that his father was an old man, and had worked hard, and had a large family, *72and that he was glad he was able to help his father by giving him that amount. This plaintiff denied, and no third person was present but Brown, as defendant was not there, and received the power subsequently.
Mr. Brown being called to testify concerning the conversation in his office, objection was made, and it was ruled out as a privileged communication. This is the only question in the case, the jury finding for plaintiff. Defendant brings error.
There is nothing in the case to make this a privileged communication. It took place with, as well as in presence of, a third person, who testified concerning it. It was not a communication made for the purpose of obtaining legal advice upon plaintiff’s business or interests. There appears to have been neither confidential dealing nor confidence concerning any professional business. It falls outside of any known rule, and is within previous decisions of this Court: Alderman v. People, 4 Mich. 414; Hartford Fire Ins. Co. v. Reynolds, 36 Id. 502.
The testimony was competent. The judgment must be reversed, with costs, and a new trial granted.
The other Justices concurred.